Per Curiam.

It appeared from the plaintiff’s own. showing, that the cow in question was taken by virtue of an attachment against Hemmway, and it is fairly to be inferred that the defendant in the court below was aiding and assisting the constable in the execution of the attachment: but independent of this, the evidence on the part of the plaintiff, should have been admitted; the action was trover, and it was competent for the defendant to prove property in a third person. The pretended sale from Mrs. Hemmway did not transfer the property to the plaintiff below. She had no authority to sell the cow ; and, besides, it was offered to be proved, that even this sale was fraudulent. The judgment must, accordingly, be reversed.
Judgment reversed.